Citation Nr: 0108513	
Decision Date: 03/22/01    Archive Date: 03/29/01

DOCKET NO.  00-09 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel




INTRODUCTION

The veteran had active service from October 1982 to December 
1982.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Wichita, Kansas (RO) which denied the benefit sought on 
appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  Prior to service, the veteran was diagnosed with 
depression and anxiety.

3.  During service, the veteran was diagnosed with dysthymic 
disorder manifested by depression, anxiety, and suicidal 
ideation, and avoidant personality disorder manifested by low 
self-esteem and social ideation, both of which were noted to 
have existed prior to service. 

4.  Following service, the veteran was diagnosed with bipolar 
disorder and panic disorder with agoraphobia.

5.  The depression and anxiety, which clearly and 
unmistakably existed prior to service, did not chronically 
worsen or increase in severity during service.

6.  A personality disorder is not a disability for VA 
compensation purposes.

7.  No currently diagnosed psychiatric disorder is shown to 
be causally or etiologically related to service.


CONCLUSION OF LAW

An acquired psychiatric disorder was not incurred or 
aggravated during service, nor may a psychosis be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 1132, 1137, 1153 (West 1991); 38 C.F.R. §§ 3.102, 
3.303, 3.306, 3.309 (2000).  Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that all relevant 
facts have been properly and sufficiently developed and that 
no further assistance to the veteran is required in order to 
comply with the duty to assist as mandated by the Veterans 
Claims Assistance Act.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 (2000).  In 
that regard, the Board notes that VA fulfilled its duty to 
assist the veteran by obtaining and fully developing all 
relevant evidence necessary for an equitable distribution of 
the issue on appeal.  The veteran's service medical records 
have been obtained and all available private medical records 
have been obtained.  There is no indication that there are 
any VA treatment records.  Therefore, the Board finds that 
the VA met its statutory duty to assist.  As such, this case 
is ready for appellate review. 

The veteran claims entitlement to service connection for an 
acquired psychiatric disorder.  A veteran is entitled to 
service connection for a disability resulting from a disease 
or injury incurred in or aggravated in the line of duty while 
in the active military, naval, or air service.  See 
38 U.S.C.A. § 1101, 1112, 1113, 1132, 1137 (West 1991); 
38 C.F.R. § 3.303 (2000).  The mere fact of an in-service 
injury is not enough; there must be evidence of a chronic 
disability resulting from that injury.  If there is no 
evidence of a chronic condition during service, or an 
applicable presumption period, then a showing of continuity 
of symptomatology after service is required to support the 
claim.  See 38 C.F.R. § 3.303 (b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  See Savage v. Grober 
10 Vet. App. 488, 495-498 (1997).  If service connection is 
established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  Id.  In addition, a veteran is entitled to a 
presumption of service connection where a veteran has served 
continuously for 90 days and a chronic disability, such as a 
psychosis, which is manifested to a degree of 10 percent or 
more within one year of service.  See 38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

With regard to a claim based on aggravation, every person 
employed in the active military, naval, or air service for 
six months or more during peacetime shall be taken to have 
been in sound condition when examined, accepted and enrolled 
for service, except as to defects, infirmities, or disorders 
noted at the time of the examination, acceptance and 
enrollment, or where evidence or medical judgment is such as 
to warrant a finding that the disease or injury existed 
before acceptance and enrollment.  See 38 U.S.C.A. § 1132.  

Pre-existing injuries or diseases are considered to have been 
aggravated by active service where there is an increase in 
disability during service.  See 38 C.F.R. § 3.306(a).  In 
deciding an aggravation claim, after having determined the 
presence of a pre-existing condition, the Board must first 
determine whether there has been any measurable worsening of 
the disability during service, and whether this worsening 
constitutes an increase in disability.  See Browder v. Brown, 
5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. App. 
155, 163 (1993).  Temporary or intermittent flare-ups of the 
pre-existing condition during service are not sufficient to 
be considered aggravation unless the underlying condition, as 
opposed to mere symptoms, has worsened.  See Crowe v. Brown, 
7 Vet. App. 238, 247-48 (1994); Hunt v. Derwinski, 1 Vet. 
App. 292, 296-97 (1991).

The evidence of record consists of service medical records 
and several private medical records.  The veteran's service 
medical records include a letter from Walter Lewin, M.D., 
dated June 1982, stating that the veteran was hospitalized 
for depression and anxiety in January 1981.  Service medical 
records indicate that the veteran reported depression and 
suicidal ideation during service.  The veteran was 
preliminarily diagnosed with a recurrence of major depression 
in November 1982.  Service medical records show that she was 
hospitalized for evaluation of psychiatric symptoms, 
including depression and suicidal ideation.  According to an 
Entrance Physical Standards Board (EPSBD) report dated 
November 1982, the veteran was diagnosed with dysthymic 
disorder, manifested by depression, anxiety, and suicidal 
ideation, existing prior to service and avoidant personality 
disorder, also existing prior to service.  The mental status 
examination portion of the EPSBD report stated that the 
veteran did not manifest overt depression or psychotic 
symptoms.  However, the EPSBD report stated that the mental 
status examination also showed that the veteran verbalized 
suicidal ideations and was reacting to stress in service with 
anxiety, depression, and suicidal ideation.  The EPSBD report 
related that the veteran has a long history of chronic 
depression and was previously under psychiatric care.  The 
EPSBD report determined that the veteran did not meet 
enlistment standards, and she was discharged as a result.  
The veteran's DD 214 confirms that the veteran was discharged 
because she did not meet medical fitness standards.

There are also several private medical records associated 
with the veteran's claims file.  Private medical records 
relating to the veteran's post-service hospitalization, dated 
December 1982 to February 1983, show that the veteran was 
diagnosed as having bipolar disorder with psychotic features.  
According to these records, the veteran had a history of 
depressive episodes, starting before her entry into service.  
The veteran reported her hospitalization for depression in 
1981 and related that she experienced increasing depression 
just prior to entering basic training.  In addition, the 
records indicate that the veteran was considered to be in 
remission upon discharge in 1983, as her mood was stabilized 
with lithium.  

A letter from Mark Pecevich, M.D., dated May 1983 reported 
that the veteran enlisted in the service during a manic 
state, and that her enlistment was the result of impulsivity 
and poor judgment stemming from her bipolar disorder.  
According to Dr. Pecevich, the veteran had "significant 
depressive symptomatology within her manic psychosis." Dr. 
Pecevich also opined that the veteran would have no residual 
psychological impairments so long as she complied with 
outpatient treatment and lithium treatment.

Additional pertinent evidence reflects that the veteran has 
also been diagnosed with panic disorder with agoraphobia.  
Specifically, a private medical record from W. Steve Baker, 
M.D., dated April 1999, states that the veteran has been 
receiving outpatient treatment since February 1983, and 
relates that the veteran is currently diagnosed as having 
bipolar disorder and panic disorder with agoraphobia.  Dr. 
Baker also stated that the veteran related having joined the 
Army during a manic phase in her bipolar disorder and was 
hospitalized during service, but that he was not otherwise 
aware of her military history.  In another private medical 
record from Dr. Baker, dated March 2000, he states that it 
his opinion that "boot camp was a triggering event resulting 
in an episode of bipolar decompensation, anxiety, and 
depression . . . ." 

In this case, the Board finds that the presumption of 
soundness does not attach because the veteran did not service 
for six months or more before she was separated from service 
for failure to meet fitness standards due to a psychiatric 
disability that existed prior to service.  Clearly the 
evidence supports a finding that the veteran entered service 
with a preexisting psychiatric disorder.  The veteran was 
treated for depression and anxiety in 1981, and a letter from 
her treating physician, Dr. Lewin, was provided at 
enlistment.  Additionally, service medical records indicate 
that the veteran was diagnosed with a dysthymic disorder 
manifested by depression and anxiety during service, and the 
EPSBD report stated that this condition existed prior to 
service.  Moreover, the Board finds that the history provided 
by the veteran to service physicians of a pre-service 
hospitalization and treatment for depression and anxiety has 
significant probative value.  The history provided by the 
veteran in service was necessary for service physicians to 
effectively evaluate and treat her complaints, and as such, 
can be considered reliable.  Moreover, Dr. Pecevich's 
statements that the veteran enlisted during a manic state and 
that she manifested features of a manic psychosis prior to 
and upon entering service support that the veteran's 
depression and anxiety existed prior to service. 

Further, the symptomatology the veteran experienced during 
service did not increase in severity.  According to the 
veteran's private physician, Dr. Baker, boot camp was a 
"triggering event" which resulted in "an episode of 
bipolar decompensation, anxiety, and depression . . . ."  In 
addition, Dr. Pecevich indicated that the veteran manifested 
features of manic psychosis at enlistment, and that the 
veteran's illness resulted in the veteran's depression during 
basic training.  Neither Dr. Baker, nor Dr. Pecevich 
indicated that the veteran's symptomatology worsened beyond 
the normal reaction of someone with depression and bipolar 
disorder to the stresses of basic training.  Dr. Pecevich 
also reported that the veteran's lithium treatment following 
service resolved her manic and depressive symptoms 
completely.  In this regard, a temporary episode of the 
veteran's pre-existing disorder, where the underlying 
disorder did not worsen in severity, is not considered 
aggravation.  See Crowe; Hunt, supra.  Accordingly, the Board 
concludes that service connection for depression and anxiety 
on the basis of aggravation is not warranted.

In addition, the veteran has been diagnosed with bipolar 
disorder.  An award of service connection requires that the 
veteran have a disability as a result of a disease incurred 
during service.  See 38 U.S.C.A. § 1131.  The veteran's 
current bipolar disorder did not have its onset during 
service.  According to a letter from Mark Pecevich, M.D., 
dated May 1983, the veteran was hospitalized from December 
1982 through February 1983, and her discharge diagnosis was 
"bipolar disorder, mixed, in remission (manic depressive 
illness)." Dr. Pecevich indicated that the veteran enlisted 
in the service during a manic state.  However, there is no 
evidence in the veteran's service medical records that the 
veteran's bipolar disorder was treated or diagnosed during 
service, nor does the evidence reflect that the veteran was 
diagnosed wit ha bipolar disorder prior to service.  
Likewise, in a statement by the veteran, dated April 1999, 
she states that she was not diagnosed as having bipolar 
disorder until after service.   The Board notes that the 
veteran is not entitled to a presumption of service 
connection with regard to her bipolar disorder, because she 
did not have continuous service for 90 days.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (a veteran is 
entitled to a presumption of service connection where he or 
she has served continuously for 90 days and a psychosis 
manifests itself to a degree of 10 percent or more within one 
year from the date of termination of such service).  As such, 
the veteran's bipolar disorder was not incurred during 
service.  

Moreover, even if the veteran's bipolar disorder existed 
prior to service and she was a manic state at enlistment, as 
suggested in Dr. Pecevich's May 1983 letter, there is no 
evidence indicating that it chronically worsened while in 
service.  There is no evidence of treatment for or diagnosis 
of bipolar disorder in the veteran's service medical records.  
Therefore, the veteran's claim of entitlement to service 
connection for bipolar disorder on the basis of aggravation 
also must be denied.

Additionally, the veteran was diagnosed with panic disorder 
with agoraphobia and reports that she has obsessive 
compulsive disorder.  According to statements by the veteran, 
she began having serious problems with panic attacks after 
service, leading to agoraphobia.  She also states that she 
"believe[s] that obsessive compulsive disorder is also an 
anxiety disorder."  As stated earlier, the veteran is 
currently diagnosed as having a panic disorder with 
agoraphobia.  However, none of the private medical records 
submitted by the veteran or obtained by the VA indicate 
treatment for panic disorder with agoraphobia and there are 
no records showing treatment or diagnosis of obsessive 
compulsive disorder.  Regardless, the veteran's statements 
are insufficient to establish a causal link between these 
disorders and her service.  As the veteran is a layperson 
with no medical training or expertise, her contentions, 
without more, do not constitute competent medical evidence.   
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) 
(holding that lay persons are not competent to offer medical 
opinions or evidence of causation, as it requires medical 
knowledge).

Therefore, the Board finds that the preponderance of the 
evidence weighs against the veteran's claim of service 
connection for an acquired psychiatric disorder. As there is 
not an approximate balance of positive and negative evidence 
regarding the merits of the veteran's claim that would give 
rise to a reasonable doubt in favor of the veteran, the 
provisions of 38 U.S.C.A. § 5107(b), as amended, are not 
applicable, and the appeal is denied.


ORDER

Service connection for an acquired psychiatric disorder is 
denied.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals



 

